Opinion issued February 21, 2013




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                        ————————————
                           NO. 01-12-01155-CV
                        ———————————
 U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO
  BANK OF AMERICA, N.A. SUCCESSOR BY MERGER TO LASALLE
  BANK, N.A., AS TRUSTEE FOR CERTIFICATEHOLDERS AND EMC
     MORTGAGE LLC FORMERLY KNOWN AS EMC MORTGAGE
                    CORPORATION, Appellants
                                     V.
   DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE,
                        Appellee



                  On Appeal from the 61st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2009-57305


                       MEMORANDUM OPINION
      Appellants have filed an unopposed motion to dismiss the appeal.       No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2